Order entered July 2, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00126-CV

                               SHEIK TEHUTI, Appellant

                                            V.

                    TRANS-ATLAS FINANCIAL, ET AL., Appellees

                     On Appeal from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-13-06496-C

                                        ORDER
      Before the Court is appellant’s June 20, 2014 “Judicial Notice” in which he asks this

Court to grant him a default judgment. We DENY appellant’s motion.


                                                   /s/   ADA BROWN
                                                         JUSTICE